Judgment, Supreme Court, Bronx County (Albert Lorenzo, J., at plea; John E Collins, J., at plea withdrawal motion; Thomas Farber, J., at sentence), rendered October 6, 2005, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 2 to 6 years, unanimously affirmed.
The court properly exercised its discretion when it denied defendant’s motion to withdraw his guilty plea upon its consideration of the plea minutes and the parties’ written submissions, without further inquiry (see People v Frederick, 45 NY2d 520 [1978]). The record establishes that the plea was knowing, intelligent and voluntary, and it contradicts defendant’s claims of innocence and coercion. There was nothing coercive or improper about the fact that defendant’s cousin, a Legal Aid Society attorney, participated in his defense and shared information with his original Legal Aid attorney in the course of the representation. Defendant specifically agreed to be represented by his cousin at the plea, expressed satisfaction with the services of both attorneys, and stated that no one had forced him to plead guilty. Furthermore, the record supports the conclusion that the cousin rendered her professional opinion that defendant’s best interests would be served by accepting the favorable disposition being offered (under which defendant could have earned probation had he successfully completed a drug program). We have considered and rejected defendant’s remaining arguments. Concur—Sullivan, J.P., Nardelli, Williams, Gonzalez and Catterson, JJ.